Citation Nr: 1026899	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-31 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for varicose veins of the 
right lower extremity, to include as a residual of a cold injury 
during service or secondary to service-connected frostbite of the 
feet.  

2.  Entitlement to service connection for varicose veins of the 
left lower extremity, to include as a residual of a cold injury 
during service or as secondary to service-connected frostbite of 
the feet. 

3.  Entitlement to service connection for degenerative arthritis 
of the knees, ankles and feet, to include as a residual of a cold 
injury during service or as secondary to service-connected 
frostbite of the feet.  

4.  Entitlement to service connection for sleep apnea, to include 
as a residual of a cold injury during service or as secondary to 
service-connected frostbite of the feet.  

5.  Entitlement to service connection for headaches, to include 
as a residual of a cold injury during service or as secondary to 
service-connected frostbite of the feet. 

6.  Entitlement to a disability rating in excess of 20 percent 
for residuals of frostbite of the left foot.

7.  Entitlement to a disability rating in excess of 30 percent 
for residuals of frostbite of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1952 to April 1954 and 
from April 1955 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
These claims were previously remanded by the Board in May 2008 
for additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in St. Petersburg, Florida in 
December 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 20 
percent for residuals of frostbite of the left foot addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's varicose veins of the right lower extremity did 
not manifest during, or as a result of, active duty, to include 
as due to an in-service cold injury.  

2.  The Veteran's varicose veins of the left lower extremity did 
not manifest during, or as a result of, active duty, to include 
as due to an in-service cold injury.  

3.  The Veteran's degenerative arthritis of the knees and feet 
did not manifest during, or as a result of, active duty, to 
include as due to an in-service cold injury.  

4.  The Veteran does not have a current diagnosis of degenerative 
arthritis of the ankles.  

5.  The Veteran's sleep apnea did not manifest during, or as a 
result of, active duty, to include as due to an in-service cold 
injury.  

6.  The Veteran's headaches did not manifest during, or as a 
result of, active duty, to include as due to an in-service cold 
injury.  

7.  During his December 2009 hearing, the Veteran indicated that 
he wanted to withdraw his appeal seeking an increased disability 
rating for the residuals of frostbite of the right foot.  The 
Board received such request prior to the promulgation of a 
decision.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for varicose veins of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ , 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).  

2.  The criteria for establishing entitlement to service 
connection for varicose veins of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ , 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).  

3.  The criteria for establishing entitlement to service 
connection for degenerative arthritis of the knees, ankles, and 
feet have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ , 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).  

4.  The criteria for establishing entitlement to service 
connection for sleep apnea have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ , 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  

5.  The criteria for establishing entitlement to service 
connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ , 
3.102, 3.303, 3.307, 3.309, 3.310 (2009).  

6.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to an increased 
disability rating for frostbite of the right foot have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in June 2004, June 2006 and May 2008 
addressed all notice elements listed under 3.159(b)(1) and the 
June 2004 letter was sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claims in 
the June 2006 and May 2008 letters, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in March 2005, 
August 2006 and October 2007, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment with 
VA.  Copies of the Veteran's private medical records have also 
been incorporated into the evidence of record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its May 2008 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the RO scheduled the Veteran for a Travel 
Board hearing, which the Veteran attended in December 2009.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



	(CONTINUED ON NEXT PAGE)
Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2008); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Varicose Veins of the Lower Extremities

The Veteran contends that he is entitled to service connection 
for varicose veins of the right and left lower extremities.  
Specifically, the Veteran has alleged that his varicose veins are 
a result of trauma he suffered to his feet during active military 
service.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's varicose veins 
of the lower extremities did not manifest during, or as a result 
of, active military service.  

The Veteran's service treatment records do not indicate that the 
Veteran suffered from varicose veins during his military service.  
The records do reveal a number of incidents in which the Veteran 
suffered from right ankle pain.  According to an April 1955 
treatment record, the Veteran had pain and swelling of the right 
foot.  The Veteran also injured his right foot while playing ball 
in February 1964, but X-rays failed to reveal a fracture or other 
abnormality.  The Veteran was also noted to have fallen down and 
strained his right ankle in July 1973.  However, none of these 
records indicate the presence of varicose veins.  The Veteran's 
October 1973 retirement examination also notes that the Veteran's 
vascular system was normal and there was no finding of varicose 
veins.  As such, the preponderance of the evidence demonstrates 
that the Veteran did not suffer from this condition during 
military service.  

The post-service treatment records also fail to suggest that the 
Veteran's varicose veins are related to military service.  The 
Veteran was afforded a VA examination in October 1978, but there 
were no findings of varicose veins noted at this time.  The first 
evidence of record pertaining to varicose veins is a September 
2003 private operative report.  According to the record, the 
Veteran suffered from chronic venous insufficiency in the right 
leg demonstrated by preoperative duplex ultrasound.  A right leg 
radio frequency ablation or the right greater saphenous vein was 
performed at this time.  

The Veteran was afforded another VA examination of the lower 
extremities in March 2005.  The examiner noted that the Veteran 
gradually developed edema of the right leg and was found to have 
varicose veins.  The Veteran reported that the diagnosis of 
varicose veins was actually made sometime after 1985.  
Examination of the lower extremities revealed palpable dilated 
and visible varicose veins.  The examiner diagnosed the Veteran 
with varicose veins, and opined that this condition was not 
related to the in-service cold injury suffered by the Veteran.  
The examiner based this opinion on a lack of information or 
awareness that varicose veins could be caused by cold injury.  

The Veteran was afforded a VA examination of the lower 
extremities in August 2006.  The examiner diagnosed the Veteran 
with bilateral varicosities with venous insufficiency and 
subsequent stasis dermatitis.  However, the examiner concluded 
that she was unable to attribute these symptoms to the Veteran's 
minor cold injury.  

The Veteran has also submitted a private medical report from June 
2009.  The Veteran was noted to have chronic painful varicose 
veins.  A VNUS perforator vein closure of the right greater 
saphenous vein was performed, as well as an ultrasound-guided 
foam sclerotherapy of the right leg varicosities.  This record 
contains no evidence suggesting that the Veteran's varicose veins 
were related to an in-service cold injury or to military service.  

The Veteran also alleged in his October 2006 appeal to the Board 
that his varicose veins were secondary to injuries he sustained 
during military service.  As previously outlined, the evidence 
does demonstrate that the Veteran was treated for ankle pain on a 
number of occasions during military service.  However, the record 
contains no evidence in support of this contention.  The record 
does not suggest that varicose veins arose at the time of these 
injuries, and the Veteran himself stated that he was not 
diagnosed with this condition until around 1985.  Furthermore, 
while the Veteran is competent to testify to the fact that he 
began suffering from varicose veins in 1985, he is not competent 
to provide an opinion linking this condition to military service 
or another medical condition.  See Routen, 10 Vet. App. at 186; 
see also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder)).  As such, there is no competent 
evidence to support this claim.  

As a final matter, the Board notes that the Veteran submitted a 
letter dated February 2010 from a private physician with the 
initials C.R.  According to Dr. R, the Veteran suffered from 
chronic edema and lymphedema of the legs due to a frostbite 
injury.  Dr. R also noted that the Veteran suffered a left-sided 
cerebrovascular accident that further impaired the Veteran's 
legs.  However, while the Board has considered this statement, it 
is not relevant to the Veteran's claims of entitlement to service 
connection.  The letter makes no mention of varicose veins, or 
any of the remaining disabilities for which the Veteran is 
currently seeking service connection.  As such, this letter is 
not probative to the claims at hand.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for varicose veins of the bilateral lower extremities 
must be denied.

Arthritis of the Feet, Knees and Ankles 

The Veteran contends that he is entitled to service connection 
for arthritis of the feet, ankles, and knees.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran does not suffer from arthritis of 
the lower extremities that manifested during, or as a result of, 
active military service, to include as due to an in-service cold 
injury.  As such, service connection is not warranted.  

The Veteran's service treatment records do not suggest that the 
Veteran suffered from arthritis of the feet, knees or ankles 
during military service.  According to a September 1960 in-
service treatment record, the Veteran's left knee was bothering 
him.  However, examination revealed the left knee to be normal.  
The Veteran's lower extremities were subsequently found to be 
normal during an October 1965 examination, and the Veteran denied 
a history of trick or locked knee, bone, joint or other 
deformity, and arthritis or rheumatism.  The Veteran's lower 
extremities were again found to be normal during the Veteran's 
August 1973 retirement examination, and the Veteran again denied 
knee or joint symptomatology.  As such, the Veteran's service 
treatment records demonstrate that the Veteran did not suffer 
from arthritis or chronic joint symptomatology during active 
military service.  

There is also no evidence of the Veteran being diagnosed with 
arthritis within one year of his separation from active duty.  
According to an October 1978 VA examination, the Veteran had full 
movement in all joints with no limitation.  As such, the 
presumption of in-service incurrence is not applicable.  See 38 
C.F.R. §§ 3.307, 3.309.  

The first post-service evidence of joint symptomatology is a 
September 1982 treatment record.  The Veteran was noted to have 
injured his left knee when playing football.  X-rays were 
negative and the Veteran was diagnosed with a minor knee strain.  
The record also contains a treatment record dated March 1991.  
According to this record, the Veteran was suffering from left 
knee derangement.  The Veteran was provided with crutches and 
instructed to use them for 48 hours.  The record also contains a 
private X-ray that was taken in December 2003 in response to the 
Veteran's complains of right ankle pain.  The X-ray was 
interpreted to reveal degenerative changes of the talonavicular 
joint with an anterior break of the simoline.  There were also 
some degenerative changes at the Lisfranc joint.  

The Veteran was afforded a VA examination in March 2005.  The 
examiner noted that orthopedic examination of the knees and 
ankles was essentially normal and there was no pain on 
manipulation of the ankle joints or knee joints.  The examiner 
also noted that X-rays would be taken of the feet to determine 
the presence of arthritis.  However, the examiner indicated that 
there were no clinical signs upon which to make this diagnosis.  
X-rays of the feet revealed some minor degenerative changes that 
would be expected for the Veteran's age.  There was minor joint 
space narrowing and marginal spurring as expected for age.  Bone 
texture and structure were otherwise normal.  X-rays of the 
ankles revealed no arthritic changes and bone texture and 
structure in the ankles and hind feet were normal.  Finally, X-
rays of the knees revealed mild hypertrophic changes in the 
tibial spines bilaterally on the left with no joint effusions, 
acute soft-tissue changes, destructive lesions, or evidence of an 
acute bone process.  The examiner concluded that the Veteran had 
mild degenerative changes especially in the intercondylar notch 
area that was more pronounced on the left.  

The Veteran was afforded an additional VA examination in August 
2006.  The examiner reviewed the March 2005 X-rays, and noted 
that they revealed minor joint space narrowing, marginal spurring 
and distal interphalangeal joint changes as expected for age.  X-
rays of the knees revealed mild degenerative changes and minimal 
spurring of the patella that was also consistent with age.  At 
the time of examination, the Veteran denied any problems with his 
knees.  X-rays of the ankles in March 2005 were read as normal.  
The examiner diagnosed the Veteran with osteoarthritis of the 
feet and knees that was consistent with the Veteran's age.  

The Veteran was afforded an additional VA examination in October 
2007.  X-rays of the tibia and fibula were reported as normal.  
Likewise, X-rays of the feet bilaterally were interpreted as 
normal.  The examiner did not assign a diagnosis of arthritis.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for arthritis of the knees, 
ankles and feet, to include as secondary to his service-connected 
cold injuries.  There is no evidence of this disorder during 
active service, and the first post-service evidence of joint 
symptomatology is a September 1982 football injury.  X-rays of 
the joints have also revealed a degree of arthritis that has been 
interpreted to be normal for the Veteran's age.  There is no 
competent evidence of record suggesting that this condition, 
which did not manifest within one year of the Veteran's 
separation from active duty, is related to military service or an 
in-service cold injury.  

The Board is cognizant of the argument offered by the Veteran's 
representative during the December 2009 hearing.  The Veteran's 
representative appeared to argue that the VA examiners did not 
provide a sufficient rationale for concluding that the Veteran's 
arthritis was age related.  However, the Board does not find this 
argument to be persuasive.  The VA examiner reviewed the 
Veteran's X-rays and medical history, and physically examined the 
Veteran.  Applying her expertise as a physician, she diagnosed 
the Veteran with age-related osteoarthritis.  Further rationale 
or reasoning is not necessary to support the diagnosis offered by 
the trained medical professional.  

Additionally, the October 2005 VA examiner concluded that the 
Veteran's ankles were normal bilaterally, finding no evidence of 
osteoarthritis.  Without a medical diagnosis of osteoarthritis of 
the ankles, the Board must deny that claim.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation).  The Board recognizes that the Veteran 
was found to have degenerative changes of the ankles in December 
2003.  However, it would appear that this was an acute condition 
that resolved upon treatment, as the Veteran's subsequent 
examinations revealed no degenerative changes of the ankles.  As 
such, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to service connection for 
arthritis of the knees, ankles and feet.  

The Board recognizes that the Veteran believes he suffers from 
arthritis as a result of an in-service cold injury.  However, 
while the Veteran is competent to testify to symptoms such as 
pain, he is not competent to offer an opinion as to etiology.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder)).  
Furthermore, the record contains no evidence suggesting a 
possible link between arthritis and frostbite.  As such, the 
Veteran's testimony does not demonstrate entitlement to service 
connection.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for osteoarthritis of the knees, ankles and feet, to 
include as secondary to an in-service cold injury, must be 
denied.

Sleep Apnea

The Veteran contends that he is entitled to service connection 
for sleep apnea.  However, the preponderance of the evidence of 
record demonstrates that this condition did not manifest during, 
or as a result of, active military service, to include as 
secondary to an in-service cold injury.  As such, service 
connection is not warranted.

The Veteran's service treatment records do not indicate that the 
Veteran suffered from sleep apnea during active military service.  
The records are silent regarding treatment, or complaints of, 
this condition.  The Veteran also denied having, or ever having 
had, frequent trouble sleeping during his August 1973 retirement 
examination.  As such, there is no evidence of this condition 
during military service.  

The first evidence of record of this condition is a June 2001 
sleep evaluation.  The Veteran was noted to snore and hold his 
breath while sleeping.  A polysomnogram was performed in 
September 2001.  The Veteran was diagnosed with severe 
obstructive sleep apnea syndrome and obesity.  

The Veteran was afforded a VA examination for his sleep apnea in 
August 2006.  The examiner referenced the September 2001 
polysomnogram mentioned above, and assigned a diagnosis of 
obstructive sleep apnea.  However, the examiner opined that this 
condition was not caused by or related to a cold injury.  The 
examiner noted that the Veteran's cold injury did not involve 
freezing tissue or systemic injury of hypothermia, and as such, 
she was unable to attribute any of the Veteran's symptoms to the 
cold injury.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for sleep apnea.  There is 
no evidence of this condition during military service.  In fact, 
the first evidence of sleep apnea is from 2001 -which is 
approximately 28 years after the Veteran's separation from active 
duty.  When considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  In this case, the absence of any medical 
evidence of treatment for sleep apnea for approximately 28 years 
after separation from service tends to demonstrate that the 
Veteran has not suffered from chronic symptomatology since his 
separation from active duty.  The Veteran has not alleged chronic 
symptomatology in this case.  

The Veteran also testified in his December 2009 hearing that he 
believed his sleep apnea was a result of his vascular 
insufficiency which he related to his cold injuries.  However, 
the Veteran has submitted no evidence in support of this claim.  
The Veteran expressed his belief that sleep apnea could be 
related to a cold injury because the Under Secretary for Health's 
Information Letter relating to cold injuries suggested that 
"sleep disturbances" could be a symptom of a cold injury.  
However, the document appears to be referring to sleep 
disturbances arising as a result of pain.  There is no evidence 
of record to suggest that sleep apnea could possibly be related 
to a cold injury.  The August 2006 VA examiner also opined that 
there was no relation.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for sleep apnea, to include as secondary to a cold 
injury, must be denied.  

Headaches

The Veteran contends that he is entitled to service connection 
for headaches.  Specifically, the Veteran has alleged that his 
headaches are secondary to injections he received during his 
active military service.  However, the preponderance of the 
evidence of record demonstrates that the Veteran's headaches did 
not manifest during, or as a result of, active military service, 
to include as due to any in-service injections.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not suggest that the 
Veteran suffered from chronic headaches during active military 
service.  The Veteran's April 1952 enlistment examination notes 
that the Veteran had a history of a fractured skull at the age of 
8.  X-rays revealed the presence of a depressed frontal bone.  
The Veteran was treated for headaches in August 1967 and August 
1971, but these headaches appear to have been acute and 
associated with other symptomatology.  The Veteran also denied a 
history of frequent or severe headaches during examination in 
April 1955, August 1959, September 1964, and October 1965.  Also, 
according to an August 1973 retirement examination, the Veteran 
denied having, or ever having had, frequent or severe headaches.  
The Veteran again reported suffering from a skull fracture in 
approximately 1946 during this examination.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer from chronic headaches during active 
military service.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records do not demonstrate 
that the Veteran has suffered from chronic headaches since his 
separation from active duty.  The record demonstrates that the 
Veteran incurred a head trauma in October 1974 after he fell and 
hit his head on concrete.  The Veteran was later afforded a VA 
examination in October 1978 and there was no mention of chronic 
headaches.  The evidence also demonstrates that the Veteran was 
struck from behind in the right scapula by an individual with a 
lead pipe in September 1988.  The evidence further demonstrates 
that the Veteran suffered a laceration of the scalp in May 1990 
after striking his face and head on a stove during an altercation 
with his girlfriend.  According to a September 1992 head computed 
tomography (CT) scan, the Veteran was in a motor vehicle accident 
10 months prior and he was suffering from new onset headaches 
that were increasing in severity.  The CT scan was interpreted to 
be normal.  The record also contains a private record dated 
September 1994 in which the Veteran was noted to have been in a 
motor vehicle accident several years earlier.  The Veteran 
reported pain in the left side of his neck but he denied 
headaches.  This evidence undermines the Veteran's claims that 
his headaches are related to military service. 

The record does demonstrate that the Veteran has received 
intermittent treatment for headaches since his separation from 
active duty.   A January 1980 treatment record indicates that the 
Veteran was being treated for morning headaches.  The Veteran was 
diagnosed with probable allergic rhinitis and conjunctivitis.  
The record also contains a November 2003 VA treatment record in 
which the Veteran was noted to have a long history of recurrent 
headaches.  The Veteran reported having had these for over 40 
years.  The Veteran later reported that his headaches began in 
1954 after being injected with medication.  

The Veteran was afforded a VA neurological examination in March 
2005.  The Veteran reported having migraine headaches that began 
during his military service.  However, the examiner opined that 
these headaches were not related to the Veteran's in-service cold 
injury.  The record also contains a VA outpatient treatment 
record from January 2006 in which the Veteran was noted to have 
cluster headaches.  It was noted that the Veteran had been 
headache free since starting the medication Depakote.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for migraine headaches, to 
include as secondary to an in-service cold injury.  The evidence 
demonstrates that the Veteran did not suffer from chronic 
headaches during active military service.  In fact, the Veteran 
repeatedly denied suffering from frequent headaches during 
military service.  Likewise, the post-service treatment records 
fail to demonstrate that the Veteran suffered from chronic 
headaches since his separation from active duty.  According to a 
September 1992 CT scan, the Veteran was suffering from "new 
onset" headaches after an earlier motor vehicle accident.  
Finally, the March 2005 VA examiner concluded that the Veteran's 
headaches were not related to an in-service cold injury.  As 
such, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to service connection for 
headaches.  

The Board notes that the Veteran testified to having chronic 
headaches while on active duty during his December 2009 hearing.  
Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence).  
While the Veteran may be competent to offer this testimony, the 
Board does not find it to be credible.  The Veteran testified 
during his hearing to having "constant headaches" after 1954.  
However, the Veteran repeatedly denied suffering from frequent 
headaches throughout his active military service and during his 
retirement examination.  The Board finds the denials made by the 
Veteran at the time of military service to be more reliable than 
the recollections made by the Veteran several decades later.  The 
Veteran also testified during his June 2006 RO hearing that his 
headaches did not begin during military service.  Therefore, due 
to the conflicting nature of the Veteran's statements regarding 
his headaches, the Board does not find his testimony to be 
credible.  

The Veteran also testified during his December 2009 hearing that 
his headaches were a result of being injected with a beta blocker 
called ethamin chloride.  However, as a lay person, the Veteran 
is not competent to offer such a complex medical opinion.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 
127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Furthermore, the record does not demonstrate that the Veteran was 
in fact injected with such an agent.  

In summary, the preponderance of the evidence in this case 
demonstrates that the Veteran's headaches did not manifest 
during, or as a result of, active military service.  The Veteran 
routinely denied suffering from frequent headaches during his 
military service, and again made such a denial upon separation 
from active duty.  The record also demonstrates that the Veteran 
suffered a significant head injury prior to his enlistment with 
the military, and, that he suffered several head injuries after 
his separation from active duty.  The record contains no credible 
evidence to suggest that the Veteran's headaches are somehow 
related to active duty.   

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for headaches must be denied.


Withdrawn Issue

The Veteran perfected an appeal from an April 2005 rating 
decision that, in pertinent part, assigned a 10 percent 
disability rating for the Veteran's frozen right foot residuals.  
The Veteran filed a timely notice of disagreement regarding this 
decision.  The disability rating was increased to 30 percent in a 
July 2008 rating decision, but the Veteran continued to express 
disagreement with this rating.  However, during his December 2009 
hearing, VA received notification from the Veteran expressing a 
desire to withdraw this claim.  An appeal may be withdrawn at any 
time before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2008).  Once the Veteran withdrew this issue, there 
remained no allegations of error of fact or law for appellate 
consideration.  The Board no longer has jurisdiction to review 
this issue on appeal and it is dismissed.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2009).


ORDER

Entitlement to service connection for varicose veins of the right 
lower extremity, to include as a residual of a cold injury during 
service or secondary to service-connected frostbite of the feet, 
is denied.  

Entitlement to service connection for varicose veins of the left 
lower extremity, to include as a residual of a cold injury during 
service or as secondary to service-connected frostbite of the 
feet, is denied.  

Entitlement to service connection for degenerative arthritis of 
the knees, ankles and feet, to include as a residual of a cold 
injury during service or as secondary to service-connected 
frostbite of the feet, is denied.  

Entitlement to service connection for sleep apnea, to include as 
a residual of a cold injury during service or as secondary to 
service-connected frostbite of the feet, is denied.  

Entitlement to service connection for headaches, to include as a 
residual of a cold injury during service or as secondary to 
service-connected frostbite of the feet, is denied.  

Entitlement to a disability rating in excess of 30 percent for 
residuals of frostbite of the right foot is dismissed.  


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for the residuals of a frozen left foot.  
However, as outlined below, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

During his December 2009 hearing, the Veteran testified that he 
suffered from pain, numbness, cold sensitivity, arthralgia, nail 
abnormality, color changes, and questionable tissue loss.  
However, the Veteran was noted to have no residual symptoms 
related to his cold injury during his last VA examination of 
August 2006.  This is the last VA examination of record that 
specifically dealt with the Veteran's cold injury residuals.  The 
Veteran was afforded another VA examination in October 2007 that 
referenced his foot symptomatology, but the focus of this 
examination was on a number of issues not currently before the 
Board.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the currently assigned disability rating 
may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that a Veteran is entitled to a new examination after a 
2 year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, the Veteran's testimony suggests a 
possible change in the Veteran's overall disability, and as such, 
the Veteran should be scheduled for a more recent VA examination.  

In addition, the most recent VA Medical Center (VAMC) treatment 
record in the claims file is dated October 2007.  As such, more 
recent treatment records should be obtained and incorporated into 
the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC should obtain copies of the 
Veteran's VA Medical Center (VAMC) treatment 
records since October 2007.  Once these 
records are obtained, they should be 
incorporated into the Veteran's claims file.  

2.  The AMC should schedule the Veteran for a 
VA examination before an appropriate 
specialist(s) to determine the current level 
of severity of the Veteran's left foot cold 
injury residuals.  The Veteran's claims file 
and a copy of this remand should be provided 
to the examiner, and the examination report 
should indicate review of said materials.  
The examiner is asked to examine the Veteran 
and indicate all symptomatology associated 
with the Veteran's cold injury residuals.  A 
complete rationale must be provided for all 
opinions offered.  

3.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


